1                                                       THE HONORABLE RONALD B. LEIGHTON

2

3

4

5

6

7                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
8                                          AT TACOMA

9    JIUSAN GROUP TIANJIN SOYA SCIENCE AND                         IN ADMIRALTY
     TECHNOLOGY CO. LTD., a Chinese corporation,
10                                                                 No. 3:19-cv-06043-RBL
                                        Plaintiff,
11                                                                 DECLARATION OF MARY C.
                                 v.                                BUTLER IN SUPPORT OF MOTION
12                                                                 FOR ORDER DEPUTIZING BUCK
     ANGELAKOS LTD., ANGELAKOS (HELLAS)                            FOWLER
13   S.A., HISPANIA GRAECA SHIPPING LTD.,
     AFRICA GRAECA SHIPPING LTD.,
14
                                        Defendant(s).
15

16             I, MARY C. BUTLER, declare as follows:

17             1.         I am one of the attorneys for Plaintiff Jiusan Group Tianjin Soya Science and

18   Technology Co. Ltd. in the above-captioned action, am over the age of 18, and make the

19   following statements based upon my own personal knowledge.

20             2.         On November 5, 2019, my office called the Puget Sound Marine Exchange to

21   request information about the date the vessel M/V AFRICA GRAECA (IMO No. 9221621)

22   will be leaving the District. The Puget Sound Marine Exchange advised that the M/V

23

24
     DECLARATION OF MARY C. BUTLER – Page 1                                            Le Gros Buchanan
     {29296-00560329;2}                                                                     & Paul
25                                                                                        4025 Delridge way sw
                                                                                                 SUITE 500
                                                                                      SEATTLE, WASHINGTON 98106-1271
26                                                                                             (206) 623-4990
1    AFRICA GRAECA is currently at anchor in Tacoma, Washington and presently had no

2    information about the date the Vessel is leaving.

3              3.         Before Plaintiff filed the Verified Complaint to initiate this action (Dkt.

4    No. 1), I attempted to contact the U.S. Marshal’s office for the Western District of

5    Washington to notify them of the potential arrest and make arrangements for service of the

6    writ. I called and left messages for Michele Stiltner, a property specialist who is responsible

7    for admiralty and civil process, on October 25, 2019, November 1, 2019, and November 4,

8    2019. I was unable to speak with Ms. Stiltner and did not receive a return telephone call.

9              4.         On November 4, 2019, I called the U.S. Marshal’s main office at 3:15 pm and

10   was advised that the office was “closed.”

11             5.         On November 4, 2019, I called Ed Muldowney at the U.S. Marshal’s office

12   but I could not reach him and was not given an option to leave a message. I was informed

13   later that he is retired.

14             6.         On November 4, 2019, I called Doris Harriman, whom I understand works

15   with Ms. Stiltner at the U.S. Marshal’s office, and left a message notifying her about the
16   potential arrest and asking to speak with someone about the availability of a deputy.
17             7.         On November 5, 2019, after this Court issued the writ of attachment (Dkt.
18   No. 9), I visited the U.S. Marshal’s office and was advised that Ms. Stiltner is out of the
19   office for medical reasons, and her return date is unknown. I was also advised that Ms.
20   Stiltner was the only individual at the U.S. Marshal’s office who handles admiralty matters,
21   and the U.S. Marshal’s office was unlikely to serve the writ of attachment until Ms. Stiltner
22   returned to the office.
23

24
     DECLARATION OF MARY C. BUTLER – Page 2                                          Le Gros Buchanan
     {29296-00560329;2}                                                                   & Paul
25                                                                                      4025 Delridge way sw
                                                                                               SUITE 500
                                                                                    SEATTLE, WASHINGTON 98106-1271
26                                                                                           (206) 623-4990
1              8.         Attached as Exhibit 1 is a true and correct copy of an Order Deputizing James

2    W. Scheel to Act In Lieu of U.S. Marshal in Serving Warrant of Arrest of M/V DARYA

3    VISHNU issued in Chemoil Corporation v. M/V DARYA VISHNU, No. 3:13-cv-5494-RBL,

4    in the U.S. District Court for the Western District of Washington.

5              I HEREBY DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS

6    OF THE STATE OF WASHINGTON THAT THE FOREGOING IS TRUE AND

7    CORRECT TO THE BEST OF MY KNOWLEDGE AND BELIEF.

8              DATED this 5th day of November, 2019 at Seattle, Washington.

9
                                                         By: s/ Mary C. Butler
10                                                           Mary C. Butler, WSBA #44855

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     DECLARATION OF MARY C. BUTLER – Page 3                                            Le Gros Buchanan
     {29296-00560329;2}                                                                     & Paul
25                                                                                        4025 Delridge way sw
                                                                                                 SUITE 500
                                                                                      SEATTLE, WASHINGTON 98106-1271
26                                                                                             (206) 623-4990
1                                            CERTIFICATE OF SERVICE

2                                  I hereby certify that on November 5, 2019, I electronically
                          filed the foregoing with the Clerk of the Court using the CM/ECF
3                         system, which will send notification of such filing to The Honorable
                          Ronald B. Leighton and serve it on all associated counsel:
4
                                 I certify under penalty of perjury under the laws of the State of
5                         Washington that the foregoing is true and correct.

6                                Signed this 5th day of November, 2019 at Seattle,
                          Washington.
7
                                                    s/ Shelley Courter
8                                                   Shelley Courter, Legal Assistant
                                                    4025 Delridge Way SW, Suite 500
9                                                   Seattle, Washington 98106
                                                    Telephone: 206-623-4990
                                                    scourter@legros.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     DECLARATION OF MARY C. BUTLER – Page 4                                                           Le Gros Buchanan
     {29296-00560329;2}                                                                                    & Paul
25                                                                                                       4025 Delridge way sw
                                                                                                                SUITE 500
                                                                                                     SEATTLE, WASHINGTON 98106-1271
26                                                                                                            (206) 623-4990
